 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                               DISTRICT OF NEVADA

10

11       JONATHAN WAYNE MUNDO,                                      Case No. 3:17-cv-00322-HDM-CBC
12                            Petitioner,                           ORDER
13             v.
14       DIRECTOR OF N.D.O.C., et al.,
15                            Respondents.
16

17            Petitioner has filed a request (ECF No. 48) for a copy of his motion for enlargement of

18   time (ECF No. 44).1 Good cause appearing;

19            IT THEREFORE IS ORDERED that petitioner’s request (ECF No. 48) is GRANTED.

20   The clerk of the court shall send petitioner a copy of his motion for enlargement of time (ECF No.

21   44).

22            DATED: December 10, 2018.
23                                                                              ______________________________
                                                                                HOWARD D. MCKIBBEN
24                                                                              United States District Judge
25

26
27
     1
       Petitioner now calls this document an application for certificate of appealability, but he actually titled it as a motion
28   for enlargement of time to file a notice of appeal and an application for certificate of appealability.
                                                                   1
